Citation Nr: 0300956	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-01 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating higher than 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1978 to March 1983.

In June 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, reinstated 
(effective January 1, 2000) the 40 percent rating 
the veteran previously had for his service-connected low 
back disability prior to that date.  He appealed to the 
Board of Veterans' Appeals (Board), requesting a rating 
higher than 40 percent.

Also when submitting the Notice of Disagreement (NOD) in 
August 2000, the veteran's representative argued that the 
effective date of the restored 40 percent rating should be 
January 27, 1998 (and not January 1, 2000), since the 
January 27, 1998, date was when the veteran's rating 
actually was reduced from that level.  There is no cause 
for concern, though, because what the RO actually did when 
reinstating (restoring) the 40 percent rating was just use 
the date when it was reduced from that level.  So, for all 
intents and purposes, the veteran's compensation has 
remained at the 40-percent level, uninterrupted, since 
January 27, 1998, as requested by his representative in 
the NOD.  Consequently, there is no need to address this 
issue any further in this decision.


FINDINGS OF FACT

1.  The veteran has severe, as opposed to pronounced, 
intervertebral disc syndrome.

2.  He has severe limitation of motion, especially on 
backward extension, and chronic pain, but he usually has 
had normal strength (5/5), a normal gait, 
normal sensation-except for only slightly diminished deep 
tendon reflexes (+2/4), no objective signs of muscle 
spasm, and a negative straight leg raising test.

3.  The VA physician who most recently examined the 
veteran in February 2002, for the specific purpose of 
determining the current severity of his low back 
disability, indicated that he did not give his best 
earnest effort during all of the requested or required 
testing, and that most of his claimed sensory deficits did 
not correspond to the known distribution of nerves.

4.  Another VA physician who earlier had examined the 
veteran in May 2000, also specifically for compensation 
purposes, indicated that a great deal of his symptoms were 
purely subjective-not objectively confirmed.

5.  There is legitimate reason to doubt the veteran's 
credibility concerning the frequency and severity of his 
low back symptoms.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, 
the President of the United States signed into law the 
VCAA.  This new law eliminated the requirement of 
submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim-and thereby 
complete his application for benefits, and assisting him 
in obtaining evidence if it is potentially relevant to his 
case.  This includes, when necessary, having him examined 
to obtain a medical opinion.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law occurred during the pendency of this 
appeal, the veteran is entitled to have the VCAA 
considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The June 2000 rating decision appealed, the 
September 2000 Statement of the Case (SOC), and the April 
2002 Supplemental Statement of the Case (SSOC) 
collectively discussed the legal requirements for 
obtaining a rating higher than 40 percent for the specific 
disability at issue.  This included citing the applicable 
statutes and regulations and explaining exactly what type 
of medical evidence the veteran needed to substantiate his 
allegations and prevail.  The RO also had him examined in 
May 2000, and even more recently in February 2002, to 
obtain a medical opinion concerning the current severity 
of his low back disability.  And the report of that 
examination and the medical opinions contained within it 
address all of the relevant rating criteria.  The RO also 
obtained all of the veteran's medical treatment records, 
both from VA and a private hospital (St. Mary's Regional 
Medical Center).  He has not indicated, or otherwise 
suggested, that any additional medical treatment records 
need to be obtained, and he has had more than sufficient 
opportunity since the RO reinstated his 40 percent rating 
to explain why he deserves an even higher rating.  His 
representatives have as well.  He waived his right to have 
a hearing when submitting his Substantive Appeal (on VA 
Form 9) in February 2001.

Considering all of the above that has occurred during the 
pendency of this appeal, it is not necessary to return 
this case to the RO merely to provide the veteran 
what essentially amounts to a form letter further 
apprising him of the VCAA and its attendant legal 
ramifications.  He, in effect, already has been duly 
apprised of this new law and of what specific evidence VA 
would obtain (which VA did obtain) and what evidence he 
was responsible for obtaining himself, personally, and the 
time limit for doing it.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  So no further preliminary notice or 
development is required by the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  This being the case, the 
Board may proceed to issue a decision in this appeal 
without fear of prejudicing him.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

II.  Governing Laws and Regulations and Legal Analysis

Ratings for service-connected disabilities are determined 
by comparing the symptoms the veteran is presently 
experiencing with various criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But where, as 
here, the veteran is requesting a higher rating for an 
already established service-connected disability, and not 
timely appealing the rating initially assigned just after 
establishing his entitlement to service connection, his 
current level of functional impairment is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means the Board does not have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

As alluded to earlier, in June 2000, the RO reinstated the 
40 percent rating for the veteran's low back disability-
retroactively effective from the date it was reduced from 
that level.  He wants an even higher rating, however, not 
the rating he previously had.

The severity of the veteran's low back disability is 
determined according to the criteria of 38 C.F.R. § 4.71a, 
Code 5293, for intervertebral disc syndrome (IDS).  A 40 
percent rating is warranted under this code for severe 
IDS, manifested by recurring attacks with intermittent 
relief.  A 60 percent rating on the other hand, which is 
the highest possible rating under this code, requires 
medical evidence indicating the veteran has pronounced 
IDS-manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  Id.

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that 
Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated 
with injury to the sciatic nerve may cause limitation of 
spinal motion.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this code.  
VAOPGCPREC 36-97 also held that when a veteran has less 
than the maximum evaluation under Diagnostic Code 5293 
based on symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 (see also 
38 C.F.R. § 4.59), even though the rating corresponds to 
the maximum rating for limitation of motion.

Limitation of motion of the lumbar segment of the spine, 
in turn, is rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  If the limitation of motion is 
slight, then a 10 percent rating is warranted; if 
moderate, then a 20 percent rating is warranted and, if 
severe, a 40 percent rating.  Moreover, when assessing the 
severity of a musculoskeletal disability that, as here, is 
at least partly rated on the basis of limitation of 
motion, VA must also consider the extent that the veteran 
may have additional functional impairment, above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain (and painful 
motion), weakness or instability, premature or excess 
fatigability, and incoordination-assuming these factors 
are not already contemplated by the governing 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), also citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  

When most recently examined by VA for compensation 
purposes in May 2000 and February 2002, the veteran 
complained of all of the above symptoms that were 
mentioned in the DeLuca decision.  He also said that 
twisting, lifting, bending, cold damp weather, prolonged 
standing, and stairs exacerbated these symptoms, so much 
so that his pain becomes so severe that he cannot do any 
physical activity.  He had the following ranges of motion 
in his low back during those examinations:

May 2000		February 2002
Forward flexion				0-30 degrees		0-70 
degrees
Backward extension				0-10 degrees		0 
degrees
Lateral Flexion to the left side		0-15 degrees	
	0-25 degrees
Lateral Flexion to the right side		0-15 degrees	
	0-15 degrees
Rotation to the left side			0-20 degrees	
	0-15 degrees
Rotation to the side				0-20 degrees	
	0-15 degrees

Note:
*He began experiencing pain at the end stages indicated, 
during both examinations

According to Code 5292, in some respects-particularly 
backward extension and on one of the two occasions for 
forward flexion, the veteran had severe limitation of 
motion.  Whereas he generally had only moderate limitation 
of motion in the other directions of lateral flexion and 
rotation to each side.  But even giving him the full 
benefit of the doubt under 38 C.F.R. § 4.3, his overall 
range of motion, even if severe, still only entitles him 
to a 40 percent rating under Code 5292 since this is the 
maximum possible schedular rating under this code.  And he 
already has a 40 percent rating, so he must look elsewhere 
to obtain a rating higher than 40 percent.  Severe 
limitation of motion, alone, is just not enough.

Both when examined by VA for compensation purposes in May 
2000 and February 2002, and when seen on several other 
occasions during the interim while receiving inpatient and 
outpatient treatment at the local VA medical center (VAMC) 
and at the St. Mary's Regional Medical Center, the veteran 
repeatedly claimed that the chronic pain in his low back 
constantly radiates into his lower extremities.  But the 
mere fact that his low back disability is partly rated 
under Code 5293, for IDS, is itself an acknowledgment by 
VA that he will experience radiculopathy/sciatic 
neuropathy.  Indeed, this is one of the symptoms 
specifically mentioned in this code as a factor in 
determining what rating to assign.  This more 
determinative issue, then, is not so much whether he 
experiences radiculopathy/sciatic neuropathy-but rather, 
the extent of it (frequency, etc.).

The May 2000 VA examiner indicated that a "great deal of 
[the veteran's] symptoms are subjective," meaning they 
were not actually confirmed during the objective clinical 
portion of that evaluation.  Of particular note, although, 
according to the veteran, his low back pain and other 
residual symptoms cause "persistent" discomfort, and 
affect every aspect of his life including bending, 
lifting, and reaching, there were no objective clinical 
indications of, say, any postural abnormalities, overt 
physical deformities, or neurological abnormalities.  
His deep tendon reflexes, for example, were intact.

The VA physician who more recently examined the veteran 
for compensation purposes in February 2002 also had his 
doubts about whether the veteran was greatly exaggerating 
the extent and severity of his symptoms.  And while, 
clearly, some of the symptoms alleged were objectively 
confirmed (the low back pain, etc.), the VA examiner was 
extremely skeptical about several others.  This especially 
was true insofar as whether the veteran actually has 
decreased sensation and weakness in his left leg, which he 
said he does.  The VA examiner simply was unable to 
confirm this during his objective clinical evaluation, 
reporting in his overall diagnostic assessment that, while 
the veteran has severe degenerative joint disease (i.e., 
arthritis) in his lumbar spine, there were no attendant 
signs of radiculopathy.  There also was no objective 
clinical evidence of spondylolysis at L5-S1.  Furthermore, 
while the veteran had a very noticeable egg-sized lipoma 
over his right sacroiliac (SI) joint, which was quite 
evident both visually and on X-ray, and had some narrowing 
of his L5-S1 disc space due to his disc disease 
(which an October 2000 magnetic resonance imaging (MRI) 
study had confirmed), the VA examiner indicated the 
veteran's complaints still were "out of proportion to the 
physical findings."  And as proof of this, the VA examiner 
pointed out that the veteran's myofascial [pain] syndrome, 
although diagnosed and described as severe, is not usually 
a permanent condition.  Instead, according to the 
VA examiner, it usually resolves with treatment.  The VA 
examiner went on to indicate, in further explaining the 
source of his skepticism, that the veteran had not given 
his best effort to comply with all of the motor testing 
maneuvers required or requested.  Instead, he made quite a 
production out of it all.  Moreover, the sensory deficits 
he claimed did not correspond to the known distribution of 
nerves.  This is particularly important to point out 
because the express provisions of Code 5293 require 
neurological findings "appropriate to the site of the 
diseased disc."  (emphasis and italics added).  Here, 
according to the VA examiner, they clearly are not despite 
the veteran's very blatant attempts to make them seem as 
though they are.  And in these types of situations, where 
it is strongly suspected that the veteran is just 
malingering or at least greatly exaggerating the severity 
of his symptoms for financial gain, he has no credibility 
and his complaints, therefore, simply cannot be believed.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Neither the results of the VA compensation examinations, 
nor the other medical records concerning the inpatient and 
outpatient treatment the veteran has received from VA and 
private doctors at St. Mary's Regional Medical Center 
since 2000, show that he is entitled to a rating higher 
than 40 percent for his low back disability.  A large 
number of those records concern treatment for other 
conditions, primarily his addiction to alcohol.  He also 
received treatment for anxiety and depression secondary to 
his low back disability.  But the RO already granted 
service connection for the depression in March 2002 on the 
basis that it is proximately due to or the result of the 
low back disability.  38 C.F.R. § 3.310(a); see, too, 
Allen v. Brown, 7 Vet. App. 439 (1995).  So the veteran 
already is receiving additional compensation from VA for 
his resulting psychiatric impairment, at the 30-percent 
level, and he has not appealed to the Board for a higher 
rating.  38 C.F.R. § 20.200 (an appeal to the Board 
consists of a timely filed NOD in writing and, after a SOC 
has been furnished, a timely filed Substantive Appeal such 
as a VA Form 9 or equivalent statement).

Even the VA and private medical records alluded to above 
that pertain to symptoms specifically referable to the 
veteran's low back do not provide a basis for increasing 
his rating for this disability.  He usually had normal 
strength (5/5), a normal gait, normal sensation-except for 
only slightly diminished deep tendon reflexes (+2/4), no 
objective signs of muscle spasm, and a negative straight 
leg raising test.  See, e.g., the reports March and June 
2001 inpatient admissions to St. Mary's Regional Medical 
Center and the reports of August and September 2000 
VA outpatient and neurosurgical consultations.  Even the 
October 2000 MRI, which confirmed he had slight 
enhancement of L5 with minor disc bulging at 
L4-5-S1 with bilateral foraminal encroachment at L5-S1, 
also ultimately concluded that his diskitis-although 
probable, had resolved.  Consequently, no surgical 
intervention was recommended.  The more recent medical 
records from the VAMC, while somewhat more favorable to 
him in the sense that they at least confirm some of his 
objective symptoms (radiating pain, etc.), still don't 
show that his IDS is pronounced, as opposed to severe 
under Code 5293.  See the reports of his outpatient 
consultations in November 2000 and in January and February 
2001.

Under 38 C.F.R. § 4.71a, Code 5285, when there is a 
demonstrable deformity from a vertebral fracture, and 
absent spinal cord involvement or abnormal mobility, a 10 
percent rating may be added based on definite limited 
motion or muscle spasm.  The same is true in cases of 
arthritis (Code 5003) and a lumbosacral strain 
(Code 5295), just as it is for IDS (under Code 5293).  
However, while there is indeed evidence of a demonstrable 
deformity, it is not shown to be due to a vertebral 
fracture.  And while there is loss of space between discs, 
there is no evidence of any loss of height of any 
vertebrae or other evidence of residuals of an actual 
vertebral fracture.

The veteran also does not have ankylosis in his low back, 
which means complete bony fixation and total immobility of 
his lumbar spine in either a favorable or unfavorable 
position.  His limitation of motion, albeit severe, is not 
equivalent to that level of restricted movement-which 
essentially amounts to absolutely none at all.  So he 
cannot receive a rating higher than 40 percent under Codes 
5286 or 5289.  See also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

Similarly, although the February 2002 VA examiner 
diagnosed severe degenerative joint disease 
(DJD/arthritis) of the lumbar spine, in addition to noting 
the history of degenerative disc disease (DDD) at multiple 
levels, based on the results of the October 2000 MRI, the 
veteran still cannot receive a rating higher than 40 
percent under 38 C.F.R. § 4.71a, Codes 5003-5010, 
pertaining to arthritis.  This is because the maximum 
possible rating under those codes is only 20 percent, even 
worst case scenario, unless a demonstrable vertebral 
deformity is shown in which case no more than 10 percent 
may be added under 38 C.F.R. § 4.71a, Code 5285, when 
there is a vertebral fracture that is rated on the basis 
of limitation of motion (as in cases of arthritis or as 
encompassed in a lumbosacral strain) or muscle spasm (as 
in IDS). However, as previously noted, there is no such 
demonstrable vertebral deformity from a fracture in this 
particular instance.

Lastly, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his low 
back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of it; rather, most of his hospitalizations-
particularly of late, have been to treat his alcohol 
addiction.  And his low back disability has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, for the reasons 
explained by the RO when denying his claim for a total 
disability rating based on individual unemployability 
(TDIU) in November 2000 and June 2002.  His low back 
disability also has not otherwise rendered impractical the 
application of the regular schedular standards.  
Consequently, the Board does not have to remand this case 
to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Since, for all of these reasons, the preponderance of the 
evidence is against a rating higher than 40 percent, the 
benefit-of-the-doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 40 percent for the low 
back disability is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

